COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Benton and Coleman


JOHN CHARLES HARRIGER
                                             MEMORANDUM OPINION*
v.   Record No. 0290-00-3                         PER CURIAM
                                                 JUNE 6, 2000
PEPSI-COLA GENERAL BOTTLERS/
 WHITMAN CORPORATION AND
 BIRMINGHAM FIRE INSURANCE COMPANY
 OF PENNSYLVANIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (John Charles Harriger, pro se, on brief).

             (Ramesh Murthy; Lisa Frisina Clement; Penn,
             Stuart & Eskridge, on brief), for appellees.

     John Charles Harriger contends that the Workers'

Compensation Commission erred in denying his application

alleging a change-in-condition in his June 5, 1994 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   The commission's findings are binding and conclusive

upon us when they are supported by credible evidence.   See Code

§ 65.2-706; Falls Church Constr. Co. v. Laidler, 254 Va. 474,

478-79, 493 S.E.2d 521, 524 (1997).

     The medical records established that on December 4, 1998,

Dr. Jeffrey R. McConnell, an orthopedic surgeon, opined that

there had been no objective change in Harriger's back condition

over the time he had treated Harriger.   As we recognized in this

Court's April 14, 1998 opinion, see Harriger v. Pepsi-Cola

General Bottlers/Whitman Corp., Record No. 2806-97-3, Dr.

McConnell had previously released Harriger to return to his

pre-injury work without restrictions on December 19, 1996.    Dr.

McConnell opined that Harriger's condition had deteriorated due

to psychological dysfunction, and Dr. McConnell clarified that

he had not changed any of the recommendations for Harriger's

return to work status with respect to his physical condition.

     On April 7, 1999, Dr. Paul R. Kelley, a neuropsychiatrist,

opined that Harriger chose not to work and that his mental

status did not support this inability.   Dr. Kelley did not find

that Harriger suffered from any psychiatric disorder, but rather

that his behavior was consistent with malingering.

                               - 2 -
     In denying Harriger's application, the commission accepted

the opinions of Drs. McConnell and Kelley and rejected the

contrary opinions of Drs. Neil P. Dubner, a psychiatrist, and

Robert Van Clampitt, a family practitioner.   "Questions raised

by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).   The commission articulated

credible reasons for giving little probative weight to the

opinions of Drs. Dubner and Clampitt.   "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."   Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).

     Because the medical evidence was subject to the

commission's factual determination, we cannot find as a matter

of law that as of October 23, 1998, Harriger was totally

disabled from work due to a condition causally related to his

compensable injury by accident.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

Accordingly, we affirm the commission's decision.

                                                            Affirmed.




                               - 3 -